DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/20/2020 has been entered.
 Response to Amendment
The amendments, filed 07/29/2020, have been entered and made of record. Claims 1-5, 7-11, 13-16 are pending. Claims 6 and 12 were previously cancelled. Claims 14-16 have been withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 07/29/2020 have been fully considered but they are not persuasive. See the reasons sets forth below. 
In regard to the 35 U.S.C. 112 rejection, Applicant states, “a first video ... including a second video ... and at least one black area, and an auxiliary graphic,” and therefore, the claimed “first video” and “second video” in the claim should be understood as corresponding to a second video 630 and a first video 610 in the specification, respectively since the specification explains that the second video 630 includes the first video 610 and a black area 620.”
another 35 U.S.C. 112 rejections. See the rejections sets forth below.
Applicant states, “[f]irst of all, the content contained in the offset data of DeHann is different from the content of the claimed “frame information” because DeHann’s offset data indicates that auxiliary data should be shifted from its first display position to a different display position, as shown in paragraph [0040] reproduced immediately below, while the claimed “frame information” indicates that “the at least one of the size and the location of the graphic has been adjusted to be positioned within the second video.”
In response, the Examiner respectfully disagrees. As perfectly noted by Applicant DeHann’s offset data embodies an indication that the auxiliary data is to be shifted from its first position to a different display position for a specific display. Similarly, the present application’s frame information indicates the graphic data is to be positioned. The two ‘contents’ are the same.  The first position of the auxiliary data has been adjusted (or the original position is different) in the applied prior art.
Applicant states, “DeHann’s offset data is not used to ‘cause a controller of the display device to identify that the mixed first video includes the graphic and remove the at least one black area from the first video based on the frame information indicating that the at least one of the size and the location of the graphic has been adjusted to be positioned within the second video’ as recited in claims 1 and 7.”
In response, the Examiner respectfully disagrees. The offset data embodies an indication that the auxiliary data is to be shifted from its first display position to a different display position for a specific display aspect ratio. In paragraph 0043 DeHaan specifically discloses “the digital output unit 21 for outputting video data may also transfer control data.” Claim 11 specifically displaying the main video and the auxiliary video at the display aspect ratio by enlarging the active video area and cropping at least part of the black area.” Hence the display device displays an enlarged active video and a cropped black area. See also the responses previous Office Actions.
Applicant states, “Applicant submits that the data flow of the claimed “frame information” is distinct from the data flow of DeHann’s offset data. According to the claimed invention, the frame information is transmitted from the playback device to the display device, as supported by FIGS. 2 and 4 of the present application reproduced below, and the display device identifies that the mixed first video includes the adjusted graphic, using the frame information, and removes the back area.”
In response, the Examiner respectfully disagrees. This argument also has been addressed before. For the display device to shift the position to a different display position, the display device must receive the offset data. In other words, the display must know what to shift or must know the shift parameters which typically contain a size (number of pixels) and a direction (up or down) (see paragraph 0053). See paragraph 0041 where DeHaan discloses “a separate display processor, is arranged for generating the video signal for displaying the main video and the auxiliary video at to display aspect ratio by enlarging the active area and cropping at least part of the black bar area.” Hence the display includes a controller that shifts the data from its original position and the display device does not just “simply displays video data that is received from a source device 10”.

Applicant states, “DeHann does not teach or suggest that the control data includes the offset data.”
In response, the Examiner respectfully disagrees. In paragraph 0043 DeHaan specifically discloses “the digital output unit 21 for outputting video data may also transfer control data” and claim 11 specifically recites offset data is provided as the auxiliary control data.
Applicant states, “Applicant notes that in the disclosure of DeHaan, the processing unit crops the black bar area (see paragraph [0041] below), and therefore, there is no need for the source device 10 to transfer the offset data to the display device 20 for the purpose of removing the black bar area.”
In response, the Examiner respectfully disagrees. First, the reason(s) for the said “the processor needs” or “does not need” is not disclosed in the present application nor in the applied prior art. Therefore, the said, “need” is moot. Second, as stated before, figure 1 shows a two-way communication between source device 10 and display 20. Hence both the source device and the display device do receive and transmit signals. Both devices are fully capable of receiving and transmitting data/signals. The figure also shows source device is in two-way communication with a network 15.
As stated above, in paragraph 0040 DeHaan discloses “the offset data embodies an indication that the auxiliary data is to be shifted from a specific display aspect ratio to a different Hence the display includes a controller that shifts the data from its original position and the display device does not just “simply displays video data that is received from a source device 10”.  For the display device to shift the position to a different display position, the display device must receive the offset data. In other words, the display must know what to shift or must know the shift parameters which typically contain a size (number of pixels) and a direction (up or down) (see paragraph 0053).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the above, the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. the claimed “first video” and “second video” in the claim should be understood as corresponding to a second video 630 and a first video 610 in the specification, respectively since the specification explains that the second video 630 includes the first video 610 and a black area 620”, and this statement indicates that the invention is different from what is defined in the claims because the statement indicates the second video in the claim corresponds to video 630 in the specification and the claim second video corresponds to 610 in the specification; however, the claims recite mixing the first video (630) with the graphic positioned within the second video(610); graphic has been adjusted to be poisoned within the second  video (610); the mixed first video (610) includes the graphic and remove the at least one black area from the first video (630)…. Applicant’s statement indicates an invention other than what is being claimed.
Claim 7 is rejected for the same reason as discussed above, and the dependent claims, 2-5 and 9-11, inherit the deficiency of the independent claims 1 and 7 and thereby are rejected under such.
Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 7 is rejected for the same reason as discussed above, and the dependent claims, 2-5 and 9-11, inherit the deficiency of the independent claims 1 and 7 and thereby are rejected under such.
Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “generate frame information indicating that the at least one of the size and the location of the graphic has been adjusted to be positioned within the second video; and control the external device interface to transmit to the display device, the mixed first video including the second video, the graphic positioned within the second video and the at least one black area, and the frame information, to cause a controller of the display device to identify that the mixed first video includes the graphic and remove the at least one black area from the first video ….”
Based on Applicant’s statement that the claimed first video is 630 and the claimed second video is 610, it is unclear how the graphic is positioned within the 610 video and the claimed black area is removed from video 610. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sie et al (US Pat. NO. 7,802,288 hereinafter referred as Sie) in view of DeHaan et al. (US PG PUB 2012/0075526 hereinafter referred as DeHaan). 
Regarding claim 1, Sie discloses a playback device for playing video content (see figure 9), the playback device comprising: 
an external device interface configured to receive device information from a display device (see col. 4 lines 18-63 and also col. 1 lines 45-55; aspect ratio of display 300 and aspect ratio of display 100; see also figure 9, unit 908 having bi-directional configuration);
a controller configured to 
receive a first video of a first aspect ratio including a second video of a second aspect ratio and at least one black area (see col. 6 lines 29-43 the received 4:3 video image is for news channels 
mix the first video with the graphic positioned within the second video (see col. 7 lines 58-col. 8 line 7, messages for display on a subset of displays 932, the subset could include still pictures, a graphic, text, audio, video in a window, and/or audio and/ or video overlay; see col. 6  lines 29-43 the received 4:3 video image is for news channels which uses a talking head and graphics, the height of the first aperture is slightly compressed in height during conversion; see lines 44-55 the first aperture maps with the same resolution to first portion, second aperture rotated, third aperture down-scaled, see also figures 14-15); and 
control the external device interface to transmit to the display device the first video (see figures 9 and 16 and col. 6 lines 21-24, lines 46-48 and line 61-col. 7 line 2).
Claim 1 differs from Sie in that the claim further requires adjusting at least one of a size and a location of the graphic to position the graphic within the second video based on device information; generate frame information indicating that the at least one of the size and the location of the graphic is has been adjusted to be positioned within the second video; and transmitting to the display device, the mixed first video including the second video, the graphic positioned within the second video and the at least one black area and the frame information,  to cause a controller 
In the same field of endeavor DeHaan discloses adjusting at least one of a size and a location of the graphic to position the graphic within the second video based on device information (see paragraphs 0016 and 0033, video such as subtitles to be displayed separately outside the active video area; such placement in the black bar area is shifted into active video area when displaying material on a display having a very wide aspect ratio, shifting from first display position to different display position) and generate frame information indicating that the at least one of the size and the location of the graphic has been adjusted to be positioned within the second video; and transmitting to the display device, the mixed first video including the second video, the graphic positioned within the second video and the at least one black area and the frame information,  to cause a controller of  the display device to identify that the mixed first video includes the graphic and remove at least one black area from the mixed first video based on the frame information indicating that the at least one of the size and the location of the graphic has been adjusted to be positioned within the second video (see paragraphs 0010 and 0040 receiving offset data which is an indicative of an offset, and reducing black area; see paragraphs 0038, 0045 and also the response above).
Therefore in light of the teaching in DeHaan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically provide the feature of adjusting at least one of a size and a location of the graphic to position the graphic within the second video based on device information; generate frame information indicating that the at 
Regarding claim 2, DeHaan discloses the controller of the playback device is further configured to: set a first region of the second video based on a vertical length of the first video and the second aspect ratio of the second video: and reduce the, size of the graphic based on a ratio of a size of the first region to a size of a second video (see paragraphs 0041, 0044, 0055 and 0058-0059). See also paragraphs 0006 and 0016.
Regarding claim 3, Sie discloses the controller of the playback device is further configured to determine whether the display device is a display device having the second aspect ratio based on the device information (see col. 1 lines 45-55; aspect ratio of display 300 and aspect ratio of display 100; see also figure 9, 908 having bi-directional configuration and col. 4 lines 18-63). The motivation to combine has been discussed in claim 1 above.
Regarding claim 4, DeHaan discloses the controller of the playback device is further configured to determine whether the first video includes a video having an aspect ratio greater than 16:9 based on the black area included in the first video (see paragraphs 0006, 0013, 0033 and 0041).
Regarding claim 5, Sie discloses the external device interface is further configured to transmit the first video to the display device and receive video type information of the first video from the display device, and the controller of the playback device is further configured to determine whether the first video has an aspect ratio of 16:9 and includes a video having an aspect 
Regarding claim 7, the limitation of claim 7 can be found in claim 1 above. Therefore claim 7 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claims 8-11 are rejected for the same reason as discussed in claims 2-5 respectively above.
Regarding claim 13, the limitation of claim 13 can be found in claim 1 above. Therefore claim 13 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	February 18, 2022